DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/6/2021 has been entered.
Response to Amendment
Examiner acknowledges amended Claim 1 and withdrawn Claims 2-3 in the response filed on 10/6/2021. 
Response to Arguments
Applicant's arguments filed 10/6/2021 have been fully considered but they are not persuasive. 
Applicant argues that the limitation “the adhesive liquid-tightly seals part of the gap” is a valid structural limitation and not merely a functional limitation.  The Examiner agrees and did not argue that in the rejection.  The limitation "the adhesive liquid-tightly seals part of the gap" contains a functional limitation(s) in that the structure needs to be capable or function in providing a liquid-tight seal to prevent moisture/liquid(s) from coming in.  That is, the only structure implied is to have adhesive to be axially and circumferentially sealing part of the gap, which Suetani teaches (Please see Abstract, Figs. 1 and 2 (c), [0023], [0025], and [0026]).   

Applicant argues that Suetani discloses the solvent is added to prevent the adhesive from being cured while the adhesive is being applied.  After it is applied, Suetani teaches, the solvent is vaporized and the adhesive is cured.  Logically, if the solvent prevents curing of the adhesive, that is why it is added, then when the adhesive is “cured” the solvent must be fully vaporized.  There is no reason to suggest in Suetani the solvent is partially vaporized.  Thus, the Examiner’s conclusion is not supported by the text of Suetani and its teachings.  
However, the Examiner respectfully disagrees.  Curing is a process during which a chemical reaction (such as polymerization) or physical action (such as evaporation) takes place, resulting in a harder, tougher or more stable linkage (such as an adhesive bond) or substance (such as concrete).  Such process does not necessarily mean that something that is cured has to be fully cured.  It is well known in the art that there is a degree of cure (DOC) property, which is defined as a number between 0 and 1 (or between 0% and 100%), wherein 1 (or 100%) is fully cured.  Similarly to DOC, the property gel fraction is a degree of crosslinking in a polymer network.  The Examiner acknowledges that the adhesive in Suetani is cured and the solvent is vaporized as disclosed in paragraph [0033], and one of ordinary skill in the art would recognize that Suetani’s cured adhesive will have less solvent than when the adhesive was diluted with the solvent before curing.   However absence of evidence to the contrary, it does not necessarily mean that the solvent must be fully vaporized to be cured in Suetani as argued by Applicant.  

Applicant further argues that Ono states “The hot melt adhesive is brought into intimate contact with the surface of glass 1 under heat.”  Ono states in column 2, lines 3-9, about the adhesive disclosed, “A paint composed of these constituents can be applied by, for example, screen printing to an adherend surface formed from, for example, a synthetic resin film, or a glass, synthetic resin or metal sheet.  If is is [sic] dried, it forms a thin hot-melt adhesive layer which no longer contains any organic solvent.”  Applicant further argues that the examples of Ono are to adhesive paints as described above and use drying temperatures of 120°C followed by 170 to 180°C.  Applicant argues that it is not reasonable to conclude that Ono teaches leaving residual toluene solvent in the adhesive.  
However, Applicant’s arguments are unpersuasive.  While Col. 2: Lines 7-9 in Ono states that “a thin hot-melt adhesive layer which no longer contains any organic solvent”, it is noted that Ono redefines this teaching to mean that the organic solvent is almost completely vaporized when heated.  Specifically, Ono teaches its adhesive preferably contains about 25 to about 65% by weight of a low-boiling organic solvent which vaporizes almost completely if heated to a temperature of, say, 120°C. to 200°C., for example, toluene…” (Col. 2: Lines 16-20).  The examples of Ono also used temperatures in the range of 120-200°C.  Therefore, Ono’s adhesive when subjected to a temperature within the range of 120-200°C, the organic solvent is almost completely vaporized.  Due to the plain meaning of “almost completely”, Ono is open to having trace or impurity amount of organic solvent, such as toluene, in its adhesive, which is within the scope of Applicant’s claimed invention.  Applicant’s claims merely require a mixed layer to contain a non-protonic organic solvent, without reciting any sort of concentration.  Thus, the Examiner maintains that it would have been obvious to one of ordinary skill in the art to have a toluene solvent present in Suetani’s adhesive to effectively be applied to the coating material’s surface.  

Applicant argues that Ono does not teach a process that has any similarities to the process disclose in Suetani, which teaches curing an adhesive in place and then insert molding a connector around the adhesive. 
However, note that while Ono do not disclose all the features of the present claimed invention, Ono was used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973),  In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely an adhesive containing a non-protonic organic solvent, and in combination with the primary reference, discloses the presently claimed invention.
Furthermore, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In the instant case, both Suetani and Ono disclose an adhesive using a non-protonic organic solvent, toluene.  

With regards to Applicant’s arguments that the process of making Suetani’s invention and the present disclosure are not identical, it is noted that the processes in both Suetani and Applicant’s disclosure were only used to teach how a mixed layer is formed (i.e. an area where a the adhesive and coating are mixed).  
As disclosed in Applicant’s Specification, the claimed mixed layer is formed by heat and pressure at the time of insert molding to make the adhesive and coating material strongly adhere to each other [0042].  Suetani teaches substantially the same method of making (Please see Abstract, [0032], and [0037]-[0040]).  Suetani also recognizes that the adhesive does not peel off from the coating material and the two are firmly coupled to each other at a molecular level [0040].  Thus, it is intrinsic that Suetani et al. has a mixed layer in which the adhesive and the coating material are mixed is formed over the entire surfaces between the adhesive and the coating material.  Applicant has not persuasively demonstrated that Suetani does not have a mixed layer. 

Applicant further argues that Tanikawa does not teach the amended limitation, “another portion of the gap is axially free of the adhesive to create a void that is sealed, and wherein the connector housing is insert molded completely around the circumference of the adhesive.”  In all of the teachings of Tanikawa the sealing resin 33/53 axially surrounds the wire inside the connector.  There is no disclosure of creating a gap that is axially free of the adhesive. 
However, the Examiner respectfully disagrees.  As annotated by the Examiner below, Tanikawa’s Fig. 1 teaches the instant limitation. 

    PNG
    media_image1.png
    294
    545
    media_image1.png
    Greyscale

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2013132929 (“Suetani et al.”), in view of in view of US Patent No. 4576985 (“Ono”), and in view of US Pub. No. 20130126235 (“Tanikawa et al.”). 
The Examiner notes that US Pub. No. 20150047900 is the English language equivalent of WO ‘929 and all citations will refer to the US publication.  See previously provided Derwent Abstract translation illustrating the equivalency of these two references.   


With regards to Claims 1, 5, 7, and 9, Suetani et al. teaches a connector-equipped electrical wire (1) comprising a coated electrical wire (10) having a conductor (11) and a coating material (12) that is made of a cross-linked polyethylene resin and with which the conductor is coated, a terminal metal fitting (20) connected to an end portion of the coated electrical wire, a connector housing (40) in which the end portion is embedded and that is integrally formed with the coated electrical wire and the terminal metal fitting, and an adhesive (30) that is axially and circumferentially disposed radially between the coating material at the end portion and the connector housing (Abstract, Fig. 1, [0023], [0025], and [0026]).  Suetani et al. further teaches its adhesive contains one or more resins selected from the group consisting of a modified polyolefin-based resin, a modified polyamide resin, and a modified polyester resin, as an adhesive component ([0028] and [0029]).
The limitation "the adhesive liquid-tightly seals part of the gap" is a functional limitation(s) (i.e. the adhesive functions as a liquid-tight seal to prevent moisture/liquid(s) from coming in). As defined in the MPEP, "[a] functional limitation is an attempt to define something by what it does, rather than by what it is (e.g., as evidenced by its specific structure or specific ingredients). There is nothing inherently wrong with defining some part of an invention in functional terms. Functional language does not, in and of itself, render a claim improper. In re Swinehart, 439 F.2d 210, 169 USPQ 226 (CCPA 1971)"- MPEP § 2173.05(g).  Considering that Suetani et al.’s overall connector housing is liquid-tightly sealed and its adhesive is between the coating material and the connector housing, the adhesive of Suetani et al. liquid-tightly seals part of the gap ([0037], [0042], and [0043]).  
Regarding the limitation “the connector housing is insert molded completely around the circumference of the adhesive”, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”, (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product (In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113).  In the instant case, Suetani et al. teaches the connector housing is completely around the circumference of the adhesive as shown in Fig. 2 (c). 
Suetani et al. teaches its adhesive comprises a volatile solvent such as toluene, which is a non-protonic organic solvent and the same material used by Applicant (please see [0033] in Suetani et al. and [0053] in Applicant’s published application).  While Suetani et al. teaches its solvent is vaporized [0033], Suetani et al. does not necessarily state how much of the solvent is vaporized.  That is, Suetani et al. does not specifically state its solvent is fully/completely vaporized in its adhesive.  Suetani et al. further does not teach another portion of the gap is axially free of the adhesive to create at least one void that is sealed.   
Ono teaches an adhesive comprising a non-protonic organic solvent (toluene) (Col. 1: Line 67 bridging over to Col. 2: Line 20).  The non-protonic organic solvent has a low-volatility (low-boiling), and thus the solvent is almost completely evaporated (i.e. the solvent is still present in its adhesive compound, albeit a minute amount) (Col. 2: Lines 17-20).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have a toluene solvent present in Suetani et al.’s adhesive to effectively be applied to the coating material’s surface. 
As disclosed in Applicant’s Specification, the claimed mixed layer is formed by heat and pressure at the time of insert molding to make the adhesive and coating material strongly adhere to each other [0042].  In the instant case, Suetani et al. teaches substantially the same method of making (Please see Abstract, [0032], and [0037]-[0040]).  Suetani et al. also recognizes that the adhesive does not peel off from the coating material and the two are firmly coupled to each other at a molecular level [0040].  Thus, it is intrinsic that Suetani et al. has a mixed layer in which the adhesive and the coating material are mixed is formed over the entire surfaces between the adhesive and the coating material.  In view of the prior art of record, the mixed layer contains a non-protonic organic solvent toluene. 
It has been held that where claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the burden of proof is shifted to applicant to show that prior art products do not necessarily or inherently possess characteristics of claimed products where the rejection is based on inherency under 35 USC §102 or on prima facie obviousness under 35 USC §103, jointly or alternatively.  In re Best, Bolton, and Shaw, 195 USPQ 430.  (CCPA 1977).
Tanikawa et al. teaches an adhesive (33) that is disposed in a portion of a gap located between its coating material (W) at the end portion and the connector housing (40), and another portion of the gap is axially unfilled with the adhesive to create a void that is sealed.  The void is at least partially defined by the connector housing, the adhesive, and the coating material, and the void circumferentially surrounds and axially extends along the coating material in a direction away from the adhesive and distal to the terminal fitting (20) (Figs. 1-14, [0025], [0028], and [0032]).  Tanikawa et al. further teaches that the connector housing is completely around the circumference of the adhesive.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have Suetani et al.’s connector-equipped electrical wire comprises the claimed structure in order to enhance sealing properties and to prevent corrosion [0032].  

With regards to Claim 6, as noted above, Suetani et al. intrinsically teaches a mixed layer that is formed by heat and pressure.  This allows the adhesive to not peel off from the coating material, and firmly coupled to the coating material at a molecular level [0040].  While Suetani et al. does not explicitly disclose the thickness of the mixed layer, the Examiner deems that it would have been obvious to one having ordinary skill in the art to have determined the optimum value of a results effective variable such as the overall thickness of a mixed layer through routine experimentation, especially given the knowledge in the art that the thickness of a mixed layer can impact the adhesion strength between the adhesive and coating material.  In re Boesch, 205 USPQ 215 (CCPA 1980); In re Geisler, 116 F. 3d 1465, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997); In re After, 220 F.2d, 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Absence of unexpected results, it would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of Applicant’s invention to optimize the device of Suetani et al. to form a mixed layer having a thickness of 1 to 3 µm, since the thickness of a mixed layer is a known results effective variable in the adhesion art.  

With regards to Claim 8, Suetani et al. teaches a portion of an end of the coating material abuts an end portion of the terminal metal fitting [0025].  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2013132929 (“Suetani et al.”), in view of US Patent No. 4576985 (“Ono”), and in view of US Pub. No. 20130126235 (“Tanikawa et al.”) as applied to Claim 1 above, and further in view of US Patent No. 6242097 (“Nishiguchi et al.”).
Suetani et al. teaches the connector housing (40) comprises aromatic nylon [0036]. 
Suetani et al. does not teach its connector housing comprises a polybutylene terephthalate resin. 
However, Nishiguchi et al. teaches its connector housing comprises polybutylene terephthalate resin and/or polyamide (nylon) (Col. 1: Lines 4-15 and Col. 9: Lines 10-16).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have Suetani et al.’s connector housing (40) comprises polybutylene terephthalate resin in order to provide airtightness to the electrical wire (Col. 1: Lines 4-15 and Col. 9: Lines 10-16).  Furthermore, it would have been obvious to one of ordinary skill in the art at the time of invention to substitute nylon for the polybutylene terephthalate resin material taught by Nishiguchi et al. in view of the art recognized functional equivalence of the two materials. Substitution of equivalents requires no express motivation as long as the prior art recognizes the equivalency. In re Fount 213 USPQ 532 (CCPA 1982); In re Siebentritt 152 USPQ 618 (CCPA 1967); Grover Tank & Mfg. Co. Inc V. Linde Air Products Co. 85 USPQ 328 (USSC 1950).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA CHAU whose telephone number is (571)270-5496. The examiner can normally be reached Monday-Friday 11 AM-730 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LC/
Lisa Chau
Art Unit 1785



/Holly Rickman/Primary Examiner, Art Unit 1785